Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claim 9.

Response to Arguments
In applicant’s arguments dated 11/9/2021, applicant argues that claim 9 “includes substantially similar features as claim 1 under the controller of the controller” and that “claim 9 should be considered as allowable for substantially the same reasons”.  This argument is not persuasive.  Apparatus and method claims are examined differently, and the examiner feels that different search and consideration would have to be applied to claim 9 (different than the search and consideration applied to the method recited by claim 1) to determine if claim 9 is allowable. Such rationale was applied in the restriction requirement, resulted in applicant’s election of claims 1-8 and withdrawal of claim 9 without traverse.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, the independent claim.  With regard to claim 1, the most relevant prior art is WO2011/133207 by Kenworthy.  Kenworthy teaches a method of preventing contamination in a gas supply line of a substrate processing system, wherein the method comprises forming a polymeric protective film in the gas supply line by flowing a fluid precursor material through the supply line and subsequently curing the precursor material in the supply line such that a polymeric protective film is formed (Abstract; Par. 0006 and 0020).  Kenworthy does not teach using gaseous isocyanate and one of a gaseous amine compound or a gaseous hydroxyl compound to form the polymeric film, and Kenworthy does not teach removing the film via depolymerization.  The reviewed prior art does not provide motivation to modify the method of Kenworthy to arrive at the invention recited by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
November 16, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714